Citation Nr: 0517642	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin rash 
disability, including as due to herbicide exposure.  

2.  Entitlement to service connection for bronchitis and 
obstructive lung disease, including as due to herbicide 
exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1967 to 
January 1969.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2002, a statement of the 
case was issued in October 2002, and a substantive appeal was 
received in February 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran also appealed service connection for post-
traumatic stress disorder (PTSD).  Service connection for 
PTSD was granted by a November 2004 decision.  Since this is 
a full grant of benefits, this issue is no longer before the 
Board.  


FINDINGS OF FACT

1.  The veteran had active duty service from January 1967 to 
January 1969, including combat service in Vietnam.  

2.  Skin rash disabilities described as dyshydrosis of the 
hands and feet, tinea pedis, tinea cruris, and onychomycosis 
of the toenails have been medically attributed to skin 
symptoms reported by the veteran during his active duty 
combat service. 

3.  Bronchitis and obstructive lung disease were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor are bronchitis and obstructive 
lung disease otherwise related to such service. 




CONCLUSIONS OF LAW

1.  Skin disability, described as dyshydrosis of the hands 
and feet, tinea pedis, tinea cruris, and onychomycosis of the 
toenails, was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Bronchitis and obstructive lung disease were not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
2001 RO letter, the March 2002 rating decision, and the 
October 2002 statement of the case have collectively informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
November 2001 letter, the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the November 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in November 2001, prior to the RO's decision to 
deny the claim in March 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA examinations.  Since the appellant 
was afforded a VA examination with opinion in connection with 
his claims, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances of this particular 
case, no further action is necessary to assist the appellant 
with the claims.

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii)(2004).  Service in the Republic 
of Vietnam means actual service in-country in Vietnam from 
January 9, 1962 through May 7, 1975, and includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a)(2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  Note 2. 38 C.F.R. § 
3.309 (e).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 
(1996).  However, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran's DD-214 records that the veteran had one year of 
foreign service between January 1967 and January 1969.  It 
also records that the veteran received the Vietnam Service 
Medal with 3 stars, the Republic of Vietnam Campaign Medal, 
the Combat Infantryman Badge, and the Purple Heart.  The 
Board finds that the veteran had service in the Republic of 
Vietnam between 1967 and 1969.  

However, the Board observes that bronchitis, obstructive lung 
disease, and skin rashes are not diseases listed among the 
disorders for which a presumption based on herbicide exposure 
is warranted under § 3.309(e).  Consequently, the veteran may 
not establish service connection based upon this presumption.   

As mentioned above the veteran may establish service 
connection upon proof of direct causation.  Service medical 
records are negative for treatment, findings, or diagnosis of 
any type of skin rash, bronchitis, and obstructive lung 
disease.  At the veteran's December 1968 examination prior to 
discharge the examiner found that the veteran's skin, lungs, 
and chest were normal.  At the December 1968 exam no defects 
or diseases were noted.  The veteran reported that he had no 
skin diseases or pain or pressure in his chest on his 
December 1968 Report of Medical History.   

Skin Rash Disability

Available service medical records do not document any skin 
complaints or problems.  However, the Board notes that the 
veteran was awarded the Combat Infantryman Badge, and the 
Board therefore believes that the provisions of 38 U.S.C.A. 
§ 1154(b) must be considered.  That statute provides that in 
the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  However, pertinent case law also provides 
that 38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability, 
and that the veteran is required to meet his evidentiary 
burden as to service connection such as whether there is a 
current disability or whether there is a nexus to service 
which both require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389, 392 (1996).

In view of 38 U.S.C.A. § 1154(b), the Board finds that the 
veteran's assertions to the effect that his skin problems 
began during service should be accepted.  His assertions in 
this regard are also consistent with post-service medical 
records shortly after service which reflect findings of tinea 
in September 1969 and he was treated with Griseofulvin from 
September to November 1969.  In September 1972 a VA examiner 
noted that the veteran had an "irritated rash around the 
scrotum."  In February and July 1973 general medical 
examination revealed hyperkeratotic skin changes on the 
veteran's feet.  A March 1982 VA medical examination also 
revealed a finding of tinea cruris.  March 1982 photographs 
of the veteran's feet also reflect skin changes.  Upon an 
October 2000 VA examination, the examiner found that the 
veteran had dirty nails and "clubbed" and toenails are 
fungal in both feet.  The veteran received medical treatment 
for a variety of disorders from 1973 up through 2001, but no 
treatment for skin rashes were noted.

The veteran received another VA examination in January 2002.  
The veteran reported that the onset of his skin problems 
began in-service while in Vietnam.  The veteran reported that 
when he tries to remove the dead skin by scraping it off, it 
returns the next day.  Upon examination the examiner found no 
acne.  She found extremely dry with cracking over 100 percent 
of the palmar surface of the right and left hand.  The 
examiner found hyperpigmentation with redness and peeling of 
the skin on the groin area.  She found peeling and redness 
with hardness of the skin encompassing approximately 80 
percent of the right foot.  The examiner found thickening and 
discoloration of the toenails consistent with onychomycosis.  
She found a linear scar across the ball of the left foot with 
increased callus formation approximately 6 cm in length.  The 
scar was found to be extremely tender.  The examiner found 
redness, peeling, and hardness of the skin on the left foot 
also.   Clippings from the veteran's toenails and scrapings 
from his feet are examined with KOH prep and found positive 
for hypha.  Scrapings from the veteran's hands were found to 
be negative for hypha.  

The January 2002 VA examiner diagnosed dyshydrosis of the 
skin of the hands and feet, tinea pedis of the feet, tinea 
cruris of the groin area, and onychomycosis of the toenails.  
The examiner noted that the veteran was claiming service 
connection because of Agent Orange exposure but indicated 
that the veteran does not have a presumptive skin condition 
related to herbicides.  However, the examiner noted the 
veteran's complaints of developing his skin condition in 
Vietnam and found that this current condition was "very 
likely due to the moist condition" in Vietnam.       

Based on the above, the Board finds that there is evidence of 
skin symptoms during service with a continuity of skin 
symptomatology since service to support the VA examiner's 
opinion that the veteran's skin disability is related to 
service.  Moreover, in view of the VA examiner's apparent 
finding and opinion that several skin disorders are due to 
service, the Board finds that service connection is warranted 
for the skin disability described as dyshydrosis of the skin 
of the hands and feet, tinea pedis of the feet, tinea cruris 
of the groin area, and onychomycosis of the toenails.  In 
reaching this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.     

Bronchitis and Obstructive Lung Disorder

Available service medical records do not show any chronic 
respiratory complaints or findings.  Post-service medical 
records are negative for treatment or diagnosis of bronchitis 
and obstructive lung disorder until January 1995, when a VA 
examination regarding the veteran's mental status noted a 
diagnosis of chronic obstructive pulmonary disease by 
history.  In fact, previous chest examination had not noted 
any abnormality.  On VA examination in March 1969, just a few 
months after discharge, the veteran's respiratory system was 
described as normal, and a chest x-ray at that time was 
negative.  Similarly findings were reported on VA examination 
in September 1972.  The veteran was given a chest X-ray in 
August 1973 which reflected that the "lung fields are 
clear."  Another chest X-ray in May 1984 revealed "no 
congestive change or active infiltrate."  As a result of the 
veteran's back surgery in June 1985, the discharge 
examination reflected that his heart and lungs were "grossly 
normal."  An October 2000 VA examination revealed that the 
veteran had a normal chest in AP diameter, slightly kyphotic 
in the dorsal spine.  The examiner found that the respiratory 
sounds were "greatly diminished throughout due to long-term 
nicotine dependence."  The examiner heard rales in lower 
bases, found expiratory wheezes in the upper lobes, and the 
veteran's respirations were 20-22 a minute and irregular.  In 
November 2001 the VA examiner confirmed the earlier diagnosis 
of chronic obstructive pulmonary disease.  The veteran was 
treated in September 2001 and January 2002 for upper 
respiratory infection.

The veteran's chest and lungs were again examined at a 
January 2002 VA examination.  At the examination the veteran 
reported smoking two packs a day for 30 years.  He complained 
that he was currently experiencing breathing problems.  The 
veteran also reported a chronic productive cough all year 
round which involved chronic productive green sputum.  The 
veteran was examined and given another chest X-ray and the 
examiner reviewed his medical records.  The examiner 
diagnosed "chronic bronchitis, moderate obstructive lung 
disease per PFT (pulmonary function test), most likely 
related to the veteran's smoking history rather than Agent 
Orange exposure."            

Based upon the medical evidence on record the veteran's lungs 
were normal up until the middle 1990's, more than 25 years 
after service.  There is no medical evidence linking the 
veteran's bronchitis or his obstructive lung disorder to 
service.  In fact, the VA examiner specifically found that 
the veteran's obstructive lung disease was most likely 
related to his smoking history.  As discussed above neither 
bronchitis or obstructive lung disease are presumptive 
diseases associated with herbicide exposure.  Since there is 
no evidence of a link between bronchitis and obstructive lung 
disease and service, the veteran's claim for service 
connection must be denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 


ORDER

Entitlement to service connection for skin disability, 
described as dyshydrosis of the skin of the hands and feet, 
tinea pedis of the feet, tinea cruris of the groin area, and 
onychomycosis of the toenails, is warranted.  To this extent, 
the appeal is granted.  

Entitlement to service connection for bronchitis and 
obstructive lung disorder is not warranted.  To this extent, 
the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


